DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 34 and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Godyak, US 2008/0050537 in view of Qian et al., US 6,447,636 or Todorov et al., US 6,447,637 and Baldwin, Jr. et al., US 6,280,563.

Godyak does not expressly disclose the claimed electrostatic shield.  Qian et al. discloses an apparatus for processing a substrate comprising an inductive coupling element 102 having a flat coil and an electrostatic shield 210 disposed between the inductive coupling element and a dielectric window 103; wherein the electrostatic shield comprises an array of metal strips 214, each of the metal strips disposed in a direction that is normal to the flat coil, and wherein the metal strips are coupled together by a conductive loop coupled to the radially innermost edge of each of the metal strips; (see, for example, figs. 1A-2, and 4A-4E. and their descriptions).  Additionally, Todorov et al. discloses an apparatus for processing a substrate, comprising an inductive coupling element 119 having a flat coil and an electrostatic shield 120 disposed between the inductive coupling element and a dielectric window 112; wherein the electrostatic shield 
Godyak, Qian et al. and Todorov et al. do not expressly disclose that the metal strips are coupled together only by the single conductive loop at the innermost edge of the metal strips.  However, paragraph 0111 of the specification of the instant claimed invention, discloses that the number of conductive loops can be two (as shown by fig. 7 of the instant claimed invention), or it could be more or less conductive loops.  Therefore, there is no evidence that the choice of a particular number of conductive loops would significantly affect the overall performance of the plasma processing apparatus.  Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the number of conductive loops during routine experimentation depending upon, for example, the desired plasma characteristics/density, and therefore, such limitation would not lend patentability to the instant application absent the showing of unexpected results.  This notwithstanding, Baldwin, Jr. et al. discloses an apparatus comprising an electrostatic shield comprising an array of metal strips couple together by only a single conductive 
Furthermore, it should be noted that Godyak shows/discloses in, for example, figs. 1, 3 and 5-6, that the dielectric window has a thickness equivalent to about less than one half of a gap distance separating the first pole area and the second pole area.  Additionally, and this notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the distance between the first and second pole areas and/or the distance between the first and second poles area and the interior of the processing chamber (the thickness of the dielectric window) during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
With respect to claim 48, it should be noted that the conductive loop of the apparatus of Godyak modified by Qian et al. or Todorov et al. and Baldwin, Jr. et al. would be unbroken.

Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Godyak, US 2008/0050537 in view of Qian et al., US 6,447,636 or Todorov et al., US 6,447,637 and Baldwin, Jr. et al., US 6,280,563, as applied to claims 34 and 48 above, and further in view of Chu et al., US 6,051,073.
Godyak, Qian et al., Todorov et al. and Baldwin, Jr. et al. are applied as above, and Godyak further discloses a conductive shield 150 disposed at least partially around the U-shaped magnetic flux concentrator.  This notwithstanding, Chu et al. discloses a plasma processing apparatus comprising an inductive applicator comprising a plurality of inductive coupling elements 46 and a plurality of conductive shields 44 (see, for example, figs. 1, 2, 6-7, and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Godyak modified by Qian et al. or Todorov et al. and Baldwin, Jr. et al., as to further comprise the claimed conductive shield, because such means is known and used in the art for effectively and efficiently covering/shielding/containing the inductive coupling element and the electromagnetic field generated by the inductive coupling element.  Furthermore, note that in the apparatus of Godyak modified by Qian et al. or Todorov et al. and Baldwin, Jr. et al. and Chu et al., the conductive shield is disposed at least partially around the magnetic flux concentrator.  

Claims 34 and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qian et al., US 6,447,636 in view of Baldwin, Jr. et al., US 6,280,563 and Godyak, US 2008/0050537.

Qian et al. does not expressly disclose that the metal strips are coupled together only by the single conductive loop at the innermost edge of the metal strips.  However, paragraph 0111 of the specification of the instant claimed invention, discloses that the number of conductive loops can be two (as shown by fig. 7 of the instant claimed invention), or it could be more or less conductive loops.  Therefore, there is no evidence that the choice of a particular number of conductive loops would significantly affect the overall performance of the plasma processing apparatus.  Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the number of conductive loops during routine experimentation depending upon, for example, the desired plasma characteristics/density, and therefore, such limitation would not lend patentability to the instant application absent the showing 
Qian et al. and Baldwin, Jr. et al. do not expressly disclose the claimed magnetic flux concentrator.  Godyak discloses an apparatus including an inductive coupling element 180/580 comprising a U-shaped magnetic flux concentrator 160/470/560 disposed about the coil, wherein the magnetic flux concentrator has a first pole area and a second pole area facing the dielectric window, wherein the first pole area and the second pole area are separated from the interior space of the processing chamber by the thickness of the dielectric window (see, the entire document, especially, figs. 1-3, 4B-6 and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Qian et al., modified by Baldwin, Jr. et al., as to comprise the claimed magnetic flux concentrator because such means are known and used in the art as a suitable means for confining /focusing/concentrating the magnetic flux, thereby optimizing the apparatus, the plasma density/uniformity, and the process performed within the apparatus.

With respect to claim 48, it should be noted that the conductive loop disclosed by Qian et al. is unbroken.

Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qian et al., US 6,447,636 in view of Baldwin, Jr. et al., US 6,280,563 and Godyak, US 2008/0050537, as applied to claims 34 and 48 above, and further in view of Chu et al., US 6,051,073.
Qian et al., Baldwin Jr. et al., and Godyak, are applied as above, and Godyak further discloses a conductive shield 150 disposed at least partially around the U-shaped magnetic flux concentrator.  This notwithstanding, Chu et al. discloses a plasma processing apparatus comprising an inductive applicator comprising a plurality of inductive coupling elements 46, a plurality of dielectric windows 26, and a plurality of .  

Claims 34 and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Todorov et al., US 6,447,637 in view of Baldwin, Jr. et al., US 6,280,563 and Godyak, US 2008/0050537.
Todorov et al. shows the invention as claimed including an apparatus for processing a substrate, comprising: a processing chamber 111 having an interior space; a substrate holder in the interior space; at least one dielectric window 112 constituting at least a portion of a wall of the processing chamber, wherein the dielectric window 112 spans across an entire upper surface of the processing chamber and has a uniform 
Todorov et al. does not expressly disclose that the metal strips are coupled together only by the single conductive loop at the innermost edge of the metal strips.  However, paragraph 0111 of the specification of the instant claimed invention, discloses that the number of conductive loops can be two (as shown by fig. 7 of the instant claimed invention), or it could be more or less conductive loops.  Therefore, there is no evidence that the choice of a particular number of conductive loops would significantly affect the overall performance of the plasma processing apparatus.  Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the number of conductive loops during routine experimentation depending upon, for example, the desired plasma characteristics and/or plasma density, and therefore, such limitation would not lend patentability to the instant application absent the showing of unexpected results.  This notwithstanding, Baldwin, Jr. et al. discloses an apparatus comprising an electrostatic shield comprising an array of metal strips couple together by only a single conductive loop at the radially innermost edge of the metal strips (see, for example, fig. 2, and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary 
Todorov et al. and Baldwin Jr. et al. do not expressly disclose the claimed magnetic flux concentrator.  Godyak discloses an apparatus including an inductive coupling element 180/580 comprising a U-shaped magnetic flux concentrator 160/470/560 disposed about the coil, wherein the magnetic flux concentrator has a first pole area and a second pole area facing the dielectric window, wherein the first pole area and the second pole area are separated from the interior space of the processing chamber by the thickness of the dielectric window (see, the entire document, especially, figs. 1-3, 4B-6 and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Todorov et al., modified by Baldwin Jr. et al., as to comprise the claimed magnetic flux concentrator because such means are known and used in the art as a suitable means for confining /focusing/concentrating the magnetic flux, thereby optimizing the apparatus, the plasma density/uniformity, and the process performed within the apparatus.
With respect to the thickness of the dielectric window, it should be noted that Godyak shows/discloses in, for example, figs. 1, 3 and 5-6, that the dielectric window has a thickness equivalent to about less than one half of a gap distance separating the first pole area and the second pole area.  Additionally, and this notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one having 
With respect to claim 48, it should be noted that the conductive loop disclosed by Todorov et al. is unbroken.

Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Todorov et al., US 6,447,637 in view of Baldwin, Jr. et al., US 6,280,563 and Godyak, US 2008/0050537, as applied to claims 34 and 48 above, and further in view of Chu et al., US 6,051,073.
Todorov et al., Baldwin Jr. et al., and Godyak are applied as above, and Godyak further discloses a conductive shield 150 disposed at least partially around the U-shaped magnetic flux concentrator.  This notwithstanding, Chu et al. discloses a plasma processing apparatus comprising an inductive applicator comprising a plurality of inductive coupling elements 46, a plurality of dielectric windows 26, and a plurality of conductive shields 44, wherein each of the plurality of inductive coupling elements is associated with one of a plurality of dielectric windows 26, and each conductive shield is associated with one of the plurality of inductive coupling elements such that each said inductive coupling element includes one of the plurality of conductive shields disposed around the inductive coupling element (see, for example, figs. 1, 2, 6-7, and their .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 34 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,920,600 in view of Qian et al., US 6,447,636 or Todorov et al., US 6,447,637, and further in view of Baldwin, Jr. et al., US 6,280,563.
Claims 1-19 of U.S. Patent No. 8,920,600 recite the invention substantially as claimed, except for the limitations of the electrostatic shield.  Qian et al. discloses an apparatus for processing a substrate comprising an inductive coupling element 102 having a flat coil and an electrostatic shield 210 disposed between the inductive coupling element and a dielectric window 103 or 103/200; wherein the electrostatic shield comprises an array of metal strips 214, each of the metal strips disposed in a 
Qian et al. and Todorov et al. do not expressly disclose that the metal strips are coupled together only by the single conductive loop at the innermost edge of the metal strips.  However, paragraph 0111 of the specification of the instant claimed invention, discloses that the number of conductive loops can be two (as shown by fig. 7 of the instant claimed invention), or it could be more or less conductive loops.  Therefore, there is no evidence that the choice of a particular number of conductive loops would significantly affect the overall performance of the plasma processing apparatus.  
With respect to the dielectric window having a thickness equivalent to about less than one half of a gap distance separating the first pole area and the second pole area, a prima facie case of obviousness still exists because it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the distance between the first and second pole areas and/or the distance between the first and second poles area and the interior of the processing chamber (the thickness of the dielectric window) during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
.

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,920,600 in view of Qian et al., US 6,447,636 or Todorov et al., US 6,447,637, and Baldwin, Jr. et al., US 6,280,563, as applied to claims 34 and 48 above and further in view of Chu et al., US 6,051,073.
Claims 1-19 of U.S. Patent No. 8,920,600, Qian et al., Todorov et al. and Baldwin, Jr. et al. are applied as above, and Claims 1-19 of U.S. Patent No. 8,920,600, further discloses a conductive shield disposed at least partially around the U-shaped magnetic flux concentrator.  This notwithstanding, Chu et al. discloses a plasma processing apparatus comprising an inductive applicator comprising a plurality of inductive coupling elements 46 and a plurality of conductive shields 44 (see, for example, figs. 1, 2, 6-7, and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Claims 1-19 of U.S. Patent No. 8,920,600, modified by Qian et al. or Todorov et al. and Baldwin, Jr. et al., as to further comprise the claimed conductive shield, because such means is known and used in the art for effectively and efficiently covering/shielding/containing the inductive coupling element and the electromagnetic field generated by the inductive coupling element.  Furthermore, note that in the apparatus of Claims 1-19 of U.S. Patent No. 8,920,600, .  

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
Applicant argues that Qian is silent with respect to the chamber top having a thickness with respect to a gap distance between the poles of a magnetic flux concentrator.  In response to applicant's arguments against the Qian et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It should be noted that, as stated in the above rejection, the secondary reference of Godyak discloses an apparatus comprising a U-shaped magnetic flux concentrator 160/470/560 disposed about a coil, wherein the magnetic flux concentrator has a first pole area and a second pole area facing the dielectric window, wherein the first pole area and the second pole area are separated from the interior space of the processing chamber by the thickness of the dielectric window (see, the entire document, especially, figs. 2-3, 4B-6 and their descriptions).  Furthermore, and with respect to the thickness of the dielectric window, it should be noted that Godyak shows/discloses in, for example, figs. 1, 3 and 5-6, that the dielectric window has a thickness equivalent to about less than one half of a gap distance separating the first pole area and the second pole area.  Additionally, and this notwithstanding, a prima 
Applicant argues that Todorov et al. fails to teach a dielectric window that “has a uniform thickness equivalent to about less than one half of a gap distance separating the first pole area and the second pole area, wherein the first pole area and the second pole area are separated from the interior space of the processing chamber by the thickness of the dielectric window”.  In response to applicant's arguments against the Todorov et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It should be noted that, as stated in the above rejection, the secondary reference of Godyak discloses an apparatus comprising a U-shaped magnetic flux concentrator 160/470/560 disposed about a coil, wherein the magnetic flux concentrator has a first pole area and a second pole area facing the dielectric window, wherein the first pole area and the second pole area are separated from the interior space of the processing chamber by the thickness of the dielectric window (see, the entire document, especially, figs. 2-3, 4B-6 and their descriptions).  Furthermore, and with respect to the thickness of the dielectric window, it should be 
Applicant argues that the dielectric windows190 of Fig. 3 of Godyak are associated with individual inductive coupling elements and, thus, do not span an entire upper surface of the processing chamber, and that the dielectric windows are supported by lips of the lower applicator wall portion 110, such that the poles of the magnetic flux concentrators are separated from the interior of the plasma chamber by not only the dielectric window but also by the lip portions of the wall portion.  The examiner respectfully contends that the embodiment of Fig. 1 of the Godyak et al. reference clearly discloses a unitary dielectric window 190 that spans an entire upper surface of the processing chamber, and the poles of the magnetic flux concentrators are separated from the interior of the plasma chamber by only the dielectric window (see, for example, fig. 1 and paragraph 0037 of the Godyak reference).  Additionally, it should be noted that in the embodiments of Figs. 3 and 6 of the Godyak reference, the vast majority of the poles of the magnetic flux concentrator are separated from the interior of the plasma .
In response to applicant's arguments against the Baldwin Jr. et al. and Chu et al. references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, it should be noted the new grounds of rejection of the claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Godyak, US 2008/0050537 in view of Qian et al., US 6,447,636 or Todorov et al., US 6,447,637 and Baldwin, Jr. et al., US 6,280,563.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



May 24, 2021